DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4-6, 10, 22-24, 28-31, 33-36, 38-40, and 44-57 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10, 22-24, 28-31, 33-36, 38-40, and 44-57 are rejected under 35 U.S.C. 103 as being unpatentable over Lietz et al. (Lietz), Pub. No.  2016/0036835, in view of Cabrera et al. (Cabrera), Patent No. 10,120,714, and Neuwald et al. (Neuwald), .

As to claim 1, Lietz teaches the invention substantially as claimed including a non-transitory computer-readable storage medium comprising computer-executable instructions that, when executed by a cloud computing system, cause the cloud computing system to perform operations comprising: 
detecting, in a monitored region comprising a virtual network function, that connections to a service (Lietz; paragraph [0038]); 
responsive to detecting a load, determining that a new virtual network function should be instantiated to handle the load (Lietz; paragraphs [0022; 0030-0031; 0064]); and 
triggering the new virtual network function in the monitored region to handle the load (Lietz; paragraphs [0060; 0064]).
	However, Lietz does not explicitly teach scale-in or scale-out operation should be performed to adapt to the load attributable to the connections to a service at least meet a threshold.
	Cabrera teaches providing resizable compute capacity on network and automatic scaling capacity up and down quickly as capacity requirements of each application change (Cabrera; col. 4 lines 14-32). Neuwald teaches specifying a minimum and maximum number of managed CORBA connections to be established for each application component (Neuwald; paragraph [0052]).
It would have been obvious to one of ordinary skill in the Data Processing art before the effective filling date of the claim invention to combine the teachings of Lietz, Cabrera, and Newuwald to scale-in or scale-out operation should be performed to adapt to the load 

As to claims 4-6, Lietz, Cabrera, and Newuwald teach 
predicting a demand for the virtual network function, and wherein the determination that the scale-in or scale-out operation should be performed to adapt to the load is based on the predicted demand for the virtual network function; receiving usage data; and wherein predicting the demand for the virtual network function is based, at least in part, upon the usage data; 
wherein predicting the demand for the virtual network function is based, at least in part, upon at least one of a usage trend, a scheduled event, a cyclic event, or a condition of a hardware resource utilized, at least in part, by the virtual network function (Lietz; paragraphs [0061-0062]; Cabrera; col. 4 lines 14-32; col. 5 lines 36-49; Neuwald; paragraph [0052]).

As to claims 10 and 22, Lietz, Cabrera, and Newuwald teach predicting the demand for the virtual network function is based, at least in part, upon a condition of a hardware resource utilized, at least in part by the virtual network function, and wherein the operations further comprise: detecting a failure of the hardware resource or detecting a failure of connectivity associated with the hardware resource; and in response to detecting the failure of the hardware resource or detecting the failure of connectivity associated with the hardware resource, moving the service to a new hardware resource; the load created by the connections to the service is detected based, at least in part, on a number of requests in the requests to the service received via the connections (Lietz; paragraphs [0038; 0045]. Cabrera; col. 4 lines 14-32; col. 5 lines 36-49; Neuwald; 

As to claims 23-24, Lietz, Cabrera, and Newuwald teach wherein the load created by requests is determined based on monitoring throughput for the service; wherein the throughput for the service corresponds to throughput of transactions (Lietz; paragraphs [0038; 0061]. Cabrera; col. 4 lines 14-32; col. 5 lines 36-49; Neuwald; paragraph [0052]).

As to claims 28-30, Lietz, Cabrera, and Newuwald teach wherein the determining that the scale-in or scale-out operation should be performed is based, at least in part, on performance data; wherein the performance data includes at least data related to at least one of idle capacity or throughput; wherein the determination that the scale-in or scale-out should be performed is based, at least in part, on a business rule (Lietz; paragraphs [0038; 0062; 0064]. Cabrera; col. 4 lines 14-32; col. 5 lines 36-49; Neuwald; paragraph [0052]).

As to claims 48-50 and 54, Lietz, Cabrera, and Newuwald teach wherein the threshold is a threshold for shrinking or growing the service; wherein the operations further comprise setting a new threshold for shrinking or growing the service; wherein the scale-in or scale-out operation is a scale-in operation and the scale-in operation includes at least one of reducing or shrinking the number or capacity of resources associated with the virtual network function; wherein the scale-in or scale-out operation is a scale-out operation and the scale-out operation includes at least one of increasing or growing the number or capacity of resources associated with the virtual network function (Lietz; paragraph [0061]. Cabrera; col. 4 lines 14-32; col. 5 lines 36-49; Neuwald; paragraph [0052]).

Claims 31, 33-36, 38-40, 44-47, 51-53, and 55-57 have similar limitations as claims 1, 4-6, 10, 22-24, 28-30, 48-50, and 54; therefore, they are rejected under the same rationale.
In the remarks, applicant argued in substance that
	(A)	Prior art does not teach nor suggest “responsive to detecting that connections to the service at least meet the threshold, determining that a scale-in or scale-out operation should be performed to adapt to load attributable to the connections to the service; and triggering the scale-in or scale-out operation to adapt to the load.”
As to point (A), Lietz teaches responsive to detecting a load, determining that a new virtual network function should be instantiated to handle the load (Lietz; paragraphs [0022; 0030-0031; 0064]); and 
triggering the new virtual network function in the monitored region to handle the load (Lietz; paragraphs [0060; 0064]).
	However, Lietz does not explicitly teach scale-in or scale-out operation should be performed to adapt to the load attributable to the connections to a service at least meet a threshold.
	Cabrera teaches providing resizable compute capacity on network and automatic scaling capacity up and down quickly as capacity requirements of each application change (Cabrera; col. 4 lines 14-32). Neuwald teaches specifying a minimum and maximum number of managed CORBA connections to be established for each application component (Neuwald; paragraph [0052]).
It would have been obvious to one of ordinary skill in the Data Processing art before the effective filling date of the claim invention to combine the teachings of Lietz, Cabrera, and Newuwald to scale-in or scale-out operation should be performed to adapt to the load attributable to the connections to a service at least meet a threshold because it would optimize and improve resource for workload.

Applicant's arguments filed on 09/21/2021 have been fully considered but they are not deemed to be persuasive.   The rejections of claims 1, 4-6, 10, 22-24, 28-31, 33-36, 38-40, and 44-57 are respectfully maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448